955 A.2d 352 (2008)
Ex rel. Charles T. PALADINO, Petitioner
v.
Michael R. RESNICK, Esq., Bruce W. Herdmon, Dr. Caulk, Lynne Abraham, Phila. Police Headquarters, Phila Homicide Division, Phila. District Att. Office, City of Philadelphia (Mayor), Admin. Office of PA Courts, David M. Donaldson, Esq., Respondents.
No. 53 EM 2008
Supreme Court of Pennsylvania.
August 20, 2008.

ORDER
PER CURIAM.
AND NOW, this 20th day of August, 2008, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Application for an Immediate Hearing are DENIED.